PER CURIAM.
*271Stephen Byers appeals from a nonfinal order denying his motion to quash constructive service of process in this foreclosure case. Because the nonfinal order did not determine personal jurisdiction over Byers, it is not appealable under Florida Rule of Appellate Procedure 9.130(a)(3)(C)(i), and this court lacks jurisdiction. We therefore dismiss the appeal. See Archer v. U.S. Bank Nat'l Ass'n , 220 So.3d 477, 478 (Fla. 5th DCA 2017).
DISMISSED.
EVANDER, C.J., COHEN and LAMBERT, JJ., concur.